         

Exhibit 10.1
SETTLEMENT AGREEMENT
     SETTLEMENT AGREEMENT dated this 9th day of March 2009 (this “Agreement”),
by and between TRT Holdings, Inc., a Delaware corporation (“TRT”), and Gaylord
Entertainment Company, a Delaware corporation (the “Company”).
BACKGROUND
     TRT (i) has submitted to the Company notice by letter dated January 28,
2009 (the “Notice”) of its intention to nominate four individuals for election
to the Company’s Board of Directors (the “Board”) at the 2009 annual meeting of
stockholders of the Company (the “2009 Annual Meeting”) and to solicit proxies
for the election of its nominees (the “Proxy Solicitation”) and (ii) has taken
certain actions in furtherance thereof, including, but not limited to,
requesting production of stockholder list information pursuant to a letter dated
January 15, 2009 and other communications related thereto, and requesting to
inspect the Company’s books and records pursuant to Section 220 of the Delaware
General Corporation Law (the “DGCL”) pursuant to a letter dated January 23, 2009
(such letters and related requests, the “Demand”).
     TRT and the Company have agreed that it is in their mutual interests to
enter into this Agreement, which, among other things, sets forth their agreement
regarding the nomination of certain candidates for election to the Board at the
2009 Annual Meeting and the voting by TRT of any shares of common stock, par
value $0.01 per share, of the Company (“Common Stock”) that TRT may own from
time to time.
AGREEMENT
     THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements, and conditions set forth in
this Agreement, and, intending to be legally bound, the parties agree as
follows:
     Section 1. Board Action; Board Composition; Recommendation; Company Proxy.
          (a) As a condition to the effectiveness of this Agreement:
               (1) The Company will, and the Company covenants and agrees to,
simultaneously with the execution and delivery of this Agreement, enter into the
Amended and Restated Rights Agreement between the Company and Computershare
Trust Company, N.A. (the “Rights Agent”) in the form attached hereto as
Schedule A (the “A&R Rights Agreement”) and deliver a copy of the A&R Rights
Agreement, duly executed by the Company and the Rights Agent.
               (2) The Company will, and the Company covenants and agrees to,
deliver to TRT a duly adopted, binding resolution of the Board, in form and
substance reasonably acceptable to TRT, (x) expressly approving, for purposes of
Section 203 of the DGCL (“Section 203”), the acquisition by TRT and its
“affiliates” and “associates” (as those terms are defined in Section 203), in a
single transaction or in a series of transactions, of additional shares of
Common Stock such that TRT and its “affiliates” and “associates” (as defined in
Section 203) may “own” (as defined in Section 203) in excess of 15% of the
issued

 



--------------------------------------------------------------------------------



 



and outstanding Common Stock of the Company, and (y) providing that neither TRT
nor any of its “affiliates” or “associates” (as defined in Section 203) will be
or be deemed to be an “interested stockholder” (as defined in Section 203) if
TRT and its “affiliates” or “associates” (as defined in Section 203) become the
“owners” (as defined in Section 203) of more than 15% of the issued and
outstanding Common Stock.
               (3) In order that TRT and its Affiliates, on the one hand, and
the Company and its Affiliates, on the other (each of TRT and its Affiliates, on
the one hand, and the Company and its Affiliates, on the other, being a
“Renouncing Party”), be able to conduct their business without any liability to
the other party arising out of any claim against any of them for an interest in
or expectancy of participation in the business opportunity of the Renouncing
Party, each Renouncing Party does hereby irrevocably, subject only to the
following sentence, renounce (which action has been duly taken by each
Renouncing Party’s Board of Directors) any interest or expectancy of each
Renouncing Party in or in being offered any opportunity to participate in, the
business opportunities of the other party or any of its Affiliates that are
presented to the Renouncing Party or one or more of such Renouncing Party’s
respective officers, directors, or stockholders to the fullest extent
permissible under Section 122(17) of the DGCL. Notwithstanding the foregoing
renunciation for the purposes of Section 122(17) of the DGCL, TRT and the
Company agree that in the event that (i) any Permitted Recipient has (directly
or indirectly) communicated Confidential Information about a particular business
opportunity to TRT or any TRT Controlled Party (other than a Permitted
Recipient) or has used any Confidential Information in breach of this Agreement
in connection with a particular business opportunity; and (ii) such Confidential
Information influenced the manner in which such business opportunity was pursued
by TRT or such TRT Controlled Party to the detriment of the Company, then the
renunciation in the foregoing sentence will not be effective with respect to
such business opportunity, and each party will have all such rights, defenses,
claims, remedies, and liabilities as though such renunciation had never
occurred. The parties agree that the foregoing renunciation pursuant to
Section 122(17) of the DGCL does not affect any other rights or remedies that
may be available to the Company against TRT or any TRT Controlled Party for
wrongful disclosure of information and will not be deemed to constitute the
standard for establishing the breach of any other duty owed by Rowling to the
Company or any defense available to TRT, Rowling, or any TRT Controlled Party.
In addition, the Company represents and warrants that the Board has affirmed
that no action taken or omitted to be taken by TRT or any TRT Controlled Party
in connection with any business opportunity (other than with respect to
communication or use in breach of this Agreement of Confidential Information as
set forth above) will constitute the basis for the removal of any TRT Nominee
from the Board “for cause” in accordance with Article VII(B)(5) of the Company’s
Restated Certificate of Incorporation.
               (4) The Company will, and the Company covenants and agrees to,
deliver to TRT a duly adopted resolution of the Board, in form and substance
reasonably acceptable to TRT, (x) affirming that the Board has carefully
considered this Agreement and its terms and, as a result of such consideration,
concluded that the Company’s execution and performance of this Agreement are in
the best interests of the Company and its stockholders and (y) approving the
Company’s execution of this Agreement.
          (b) The Company agrees and acknowledges that by virtue of TRT’s entry
into this Agreement, TRT’s taking the actions required by this Agreement, and
the Company’s

-2-



--------------------------------------------------------------------------------



 



performance for the benefit of TRT under this Agreement, neither TRT nor any of
its Affiliates is or will become an “Acquiring Person” under the A&R Rights
Agreement.
          (c) The Company agrees that as soon as practicable following the date
of this Agreement, the Company will set a date for the 2009 Annual Meeting,
which date will be no later than May 22, 2009, and will establish a record date
for the 2009 Annual Meeting, which record date will be within sixty days of the
date of the 2009 Annual Meeting.
          (d) The Company agrees that the Company and the Board will cause the
size of the Board to be set at eleven directors (and will maintain the size of
the Board at eleven directors), and will cause the slate of nominees standing
for election, and recommended by the Board, at the 2009 Annual Meeting to
include (x) seven incumbent directors (the “Incumbent Nominees”), (y) each of
Robert B. Rowling and David W. Johnson (the “TRT Nominees”) and (z) two other
qualified Independent directors identified by the Nominating and Corporate
Governance Committee of the Company (the “Nominating and Corporate Governance
Committee”) after consultation with the Company’s stockholders (including their
successor(s), the “Other New Independent Nominees,” and together with the TRT
Nominees, the “New Independent Nominees,” and the New Independent Nominees
together with the Incumbent Nominees, the “2009 Nominees”), and specifically the
Company agrees to:
               (1) nominate and reflect in the 2009 Company Proxy (defined
below) the nomination of each of the 2009 Nominees (including the New
Independent Nominees) for election at the 2009 Annual Meeting as a director of
the Company with a term expiring at the 2010 annual meeting of stockholders of
the Company (the “2010 Annual Meeting”);
               (2) recommend and reflect in the 2009 Company Proxy the
recommendation of each of the 2009 Nominees (including the New Independent
Nominees) for election as directors of the Company at the 2009 Annual Meeting,
and cause the Company to use its reasonable best efforts to solicit proxies in
favor of the election of each of the 2009 Nominees (including the New
Independent Nominees); and
               (3) cause all proxies received by the Company to be voted in the
manner specified by such proxies and cause all proxies for which a vote is not
specified to be voted for the 2009 Nominees (including the New Independent
Nominees).
          (e) The Company agrees that the Company and the Board will cause the
size of the Board to be set at eleven directors (and will maintain the size of
the Board at eleven directors), and will cause the slate of nominees standing
for election, and recommended by the Board, at the 2010 Annual Meeting to
include the New Independent Nominees (the eleven nominees for director,
including the New Independent Nominees, the “2010 Nominees”), and specifically
the Company agrees to:
               (1) nominate and reflect in the 2010 Company Proxy (defined
below) the nomination of each of the 2010 Nominees (including the New
Independent Nominees) for election at the 2010 Annual Meeting as a director of
the Company with a term expiring at the 2011 annual meeting of stockholders of
the Company (the “2011 Annual Meeting”);

-3-



--------------------------------------------------------------------------------



 



               (2) recommend and reflect in the 2010 Company Proxy the
recommendation of each of the 2010 Nominees (including the New Independent
Nominees) for election as directors of the Company at the 2010 Annual Meeting,
and cause the Company to use its reasonable best efforts to solicit proxies in
favor of the election of each of the New Independent Nominees; and
               (3) cause all proxies received by the Company to be voted in the
manner specified by such proxies and cause all proxies for which a vote is not
specified to be voted for each of the 2010 Nominees (including the New
Independent Nominees).
          (f) The Company agrees that the Company and the Board will cause the
size of the Board to be set at eleven directors (and will maintain the size of
the Board at eleven directors), and will cause the slate of nominees standing
for election, and recommended by the Board, at the 2011 Annual Meeting to
include the New Independent Nominees (the eleven nominees for director,
including the New Independent Nominees, the “2011 Nominees”), and specifically
the Company agrees to:
               (1) nominate and reflect in the 2011 Company Proxy (defined
below) the nomination of each of the 2011 Nominees (including the New
Independent Nominees) for election at the 2011 Annual Meeting as a director of
the Company with a term expiring at the 2012 annual meeting of stockholders of
the Company (the “2012 Annual Meeting”);
               (2) recommend and reflect in the 2011 Company Proxy the
recommendation of each of the 2011 Nominees (including the New Independent
Nominees) for election as directors of the Company at the 2011 Annual Meeting,
and cause the Company to use its reasonable best efforts to solicit proxies in
favor of the election of each of the New Independent Nominees; and
               (3) cause all proxies received by the Company to be voted in the
manner specified by such proxies and cause all proxies for which a vote is not
specified to be voted for each of the 2011 Nominees (including the New
Independent Nominees).
          (g) The Company agrees that the Company and the Board will not
increase the size of the Board to more than eleven directors at any time prior
to the 2012 Annual Meeting.
          (h) Prior to the execution of this Agreement, the Company (1) reviewed
the Notice, the questionnaires submitted by the TRT Nominees in connection with
the Notice, and the other information provided by TRT and the TRT Nominees,
(2) determined that the Notice (together with the questionnaires submitted in
connection with the Notice), is sufficient for the purposes of the advance
notice provisions of the Second Amended and Restated By-Laws of the Company (the
“Bylaws”), (3) assuming the completeness and accuracy of the information
provided in the Notice and in the questionnaires, determined that each of the
New Independent Nominees (x) is Independent, and is “independent” in accordance
with the requirements of the Bylaws, the corporate governance guidelines of the
Company and all other applicable rules and policies of the Company and (y) is
otherwise qualified to serve as a member of the Board and (4) acknowledges that,
assuming the completeness and accuracy of the information provided in the Notice
and in the questionnaires, and taking account of the facts and circumstances
known to the

-4-



--------------------------------------------------------------------------------



 



Company as of the date hereof, the Company does not intend to seek the removal
of any TRT Nominee from the Board for failure to comply with Legal Requirements.
From the date hereof until the date of the TRT Nominee’s resignation or removal
from, or expiration of term of service without re-election to, the Board, the
TRT Nominee will provide to the Nominating and Corporate Governance Committee
upon the Nominating and Corporate Governance Committee’s request information
that the Nominating and Corporate Governance Committee reasonably and in good
faith determines is necessary, based on consultations with outside legal
counsel, to determine whether the TRT Nominee is Independent and is eligible to
serve under applicable Legal Requirements on an ongoing basis. Any information
requested from the Nominating and Corporate Governance Committee will be
consistent in all material respects with information required from the Company’s
other directors, and the basis upon which the Company determines the
Independence and the eligibility under applicable Legal Requirements of each
nominee of TRT will be consistent in all material respects with that applied to
all other directors of the Board. In the event the Nominating and Corporate
Governance Committee determines reasonably and in good faith that a sitting TRT
Nominee is no longer Independent or eligible to serve under applicable Legal
Requirements, with such determination based on standards or policies applicable
to all directors of the Company, the Nominating and Corporate Governance
Committee will inform the TRT Nominee of its determination and the basis
therefor in writing and in reasonable detail and will allow a reasonable
opportunity for the TRT Nominee to evaluate the determination, including through
meetings and discussions with the Nominating and Corporate Governance Committee
regarding the circumstances of his independence and eligibility to serve under
applicable Legal Requirements, for a period not less than 20 business days.
Following such discussions, if the Nominating and Corporate Governance
Committee, acting reasonably and in good faith, has not reversed its
determination that the TRT Nominee is no longer Independent or eligible to serve
under applicable Legal Requirements as contemplated in this Section 1(h), the
TRT Nominee will, if requested by the Nominating and Corporate Governance
Committee, promptly tender his resignation from the Board, and the resulting
vacancy will be filled pursuant to Section 1(o). Prior to the 2009 Annual
Meeting, each TRT Nominee will resign from his position, if any, as a director,
officer of employee of TRT or any Affiliate of TRT that competes with the
Company or its subsidiaries. Following his election to the Board, until the date
of his resignation or removal from, or expiration of term of service without
re-election to, the Board, no TRT Nominee will serve as a director, officer or
employee of TRT or any Affiliate of TRT that competes with the Company or its
subsidiaries.
          (i) At least one of the New Independent Nominees will serve on each of
the standing committees of the Board (except to the extent, if any, that none of
the New Independent Nominees is eligible to serve on such a committee under
applicable Legal Requirements), including the specific committee assignments set
forth in this Section 1(i). The Company agrees that the Company and the Board
will take all actions necessary and appropriate to (1) increase the size of the
Executive Committee of the Board (the “Executive Committee”) to five directors
(and maintain the size of the Executive Committee at five directors) and effect
the appointment of each of the individuals identified on Schedule B (or their
successors) to the Executive Committee and (2) effect the appointment of each
TRT Nominee set forth on Schedule B (or his successor) to the other committees
of the Board indicated on Schedule B, in each case: (x) if the applicable TRT
Nominee is elected to the Board at the 2009 Annual Meeting, at the first meeting
of the Board following such stockholder meeting, which Board meeting will be
held immediately following the conclusion of the 2009 Annual Meeting, (y) if the
applicable TRT Nominee is

-5-



--------------------------------------------------------------------------------



 



elected to the Board at the 2010 Annual Meeting, at the first meeting of the
Board following such stockholder meeting, which Board meeting will be held
immediately following the conclusion of the 2010 Annual Meeting, and (z) if the
applicable TRT Nominee is elected to the Board at the 2011 Annual Meeting, at
the first meeting of the Board following such stockholder meeting, which Board
meeting will be held immediately following the conclusion of the 2011 Annual
Meeting. Each TRT Nominee will serve on the committees of the Board indicated on
Schedule B for the duration of such TRT Nominee’s service on the Board. The
Company hereby confirms that it is not the Company’s intention to create any
additional committees of the Board other than a Conflicts Committee (as
described below), but in the event that a new committee other than the Conflicts
Committee is created at any time during which a TRT Nominee is serving as a
director, the Company agrees that the Board will appoint at least one TRT
Nominee to serve on such committee; provided, that at least one TRT Nominee is
Independent and meets applicable Legal Requirements for eligibility to serve on
such committee, which determination will be made reasonably and in good faith by
the Nominating and Corporate Governance Committee on a basis reasonably
consistent with the Company’s evaluation of other proposed members of such
committee. In addition, the Company hereby confirms that each member of the
Board who is Independent will be entitled to attend each meeting of each
committee of the Board as an observer, unless any such committee is considering
an issue as to which the observing director would have a conflict of interest.
The Company agrees that the Company and the Board will promptly take all actions
necessary and appropriate to create a Conflicts Committee of the Board (the
“Conflicts Committee”), which committee will be composed of three directors all
of whom will be Independent (and to maintain the size of the Conflicts Committee
at three directors) as contemplated on Schedule B. Upon request by senior
management of the Company, the Conflicts Committee will consider whether a
member of the Board should not be provided with specified sensitive, competitive
confidential information concerning the Company. Notwithstanding anything
contained herein to the contrary, if the Conflicts Committee determines by
unanimous vote of the committee members that a director should not be given such
information, then the Company will not provide such information to the director
at issue. TRT acknowledges and agrees that any such determination by the
Conflicts Committee with respect to any TRT Nominee will constitute a reasonable
restriction on the information to be given to such TRT Nominee, and TRT will
cause each TRT Nominee to comply with the Conflicts Committee’s determination.
The Company will use reasonable efforts in connection with implementing
procedures such as the foregoing to endeavor to assist TRT in complying with its
obligations under Section 1(k)(3) hereof.
          (j) The Company agrees that each of the TRT Nominees, upon election or
appointment to the Board, will serve as an integral member of the Board and,
subject to the terms and conditions set forth in this Agreement, will be
governed by the same protections and obligations regarding confidentiality,
conflicts of interest, fiduciary duties, trading and disclosure policies, and
other governance guidelines, and will have the same rights and benefits,
including with respect to insurance coverage, indemnification rights,
exculpation, advancement of expenses, and compensation and fees, access to
personnel and information as are applicable to all Independent directors of the
Company; provided, that in the event of any dispute between TRT and the Company
arising out of, relating to or in connection with this Agreement, Rowling will
not be entitled to indemnification or advancement or reimbursement of expenses
pursuant to the Company’s Restated Certificate of Incorporation, the Bylaws or
the Company’s corporate

-6-



--------------------------------------------------------------------------------



 



governance guidelines in respect of such dispute by virtue of Rowling’s service
as a director of the Company.
          (k) Without the prior written consent of the Company, TRT shall, and
will cause each TRT Nominee and Permitted Recipient to, refrain from, directly
or indirectly:
               (1) from the date hereof until the first anniversary of the later
to occur of (x) the Termination Date or (y) the date of the final TRT Nominee’s
resignation or removal from, or expiration of term of service without
re-election to, the Board, disclosing any Confidential Information to any
Representative of TRT or any of its Affiliates or any other lodging or
hospitality company with which such TRT Nominee is affiliated other than a
Permitted Recipient, or otherwise using Confidential Information to the material
detriment of the Company and its subsidiaries;
               (2) from the date hereof until the later to occur of (x) the
Termination Date or (y) the date of the final TRT Nominee’s resignation or
removal from, or expiration of term of service without re-election to, the
Board, disclosing any material nonpublic information of TRT or any of its
Affiliates, or any other lodging or hospitality company with which such TRT
Nominee is affiliated, to the Company or any of its Affiliates or
Representatives; and
               (3) otherwise engaging in any communications in any manner, or
taking any actions, that violate applicable Legal Requirements with respect to
antitrust, unfair competition, or restraint on trade.
          (l) The Company agrees that as promptly as practicable following the
date of this Agreement, the Company will take all steps reasonably necessary to
file with the SEC a proxy statement on Schedule 14A for the 2009 Annual Meeting
(the “2009 Company Proxy”) that includes the TRT Nominees and the other 2009
Nominees as nominees for election to the Board at the 2009 Annual Meeting. The
Company agrees that its proxy statement on Schedule 14A for the 2010 Annual
Meeting (the “2010 Company Proxy”) will include eleven nominees (including the
TRT Nominees) for election to the Board at the 2010 Annual Meeting and that its
proxy statement on Schedule 14A for the 2011 Annual Meeting (the “2011 Company
Proxy”) will include eleven nominees (including the TRT Nominees) for election
to the Board at the 2011 Annual Meeting. The Company agrees that each of the
2009 Company Proxy and all other solicitation materials to be delivered to
stockholders of the Company in connection with the 2009 Annual Meeting, the 2010
Company Proxy and all other solicitation materials to be delivered to
stockholders of the Company in connection with the 2010 Annual Meeting, and the
2011 Company Proxy and all other solicitation materials to be delivered to
stockholders of the Company in connection with the 2011 Annual Meeting will be
prepared in accordance with, and in furtherance of, this Agreement. The Company
will provide TRT with copies of any proxy materials to be delivered to
stockholders of the Company in connection with the 2009 Annual Meeting, the 2010
Annual Meeting, and the 2011 Annual Meeting at least five business days, and
will use its reasonable efforts to provide other solicitation materials in
connection with such meetings, at least two business days, in advance of filing
such materials with the SEC or disseminating the same (whichever occurs earlier)
in order to permit TRT and its counsel a reasonable opportunity to review and
comment on such materials, which comments of TRT and its counsel, to the extent
the Company determines them to be reasonable and appropriate, acting

-7-



--------------------------------------------------------------------------------



 



in good faith, will be incorporated into such materials by the Company prior to
the filing of such materials with the SEC or the dissemination of the same. TRT
will provide, as promptly as reasonably practicable, all information relating to
the TRT Nominees (and other information, if any) to the extent required under
applicable law to be included in the 2009 Company Proxy, the 2010 Company Proxy,
and the 2011 Company Proxy and in any other solicitation materials to be
delivered to stockholders of the Company in connection with the 2009 Annual
Meeting, the 2010 Annual Meeting, and the 2011 Annual Meeting. The 2009 Company
Proxy, the 2010 Company Proxy, and the 2011 Company Proxy will each contain the
same type of information concerning the TRT Nominees as provided for other
nominees for election to the Board.
          (m) Except as expressly approved by TRT, the Company agrees that no
matters will be presented by the Board for a vote of stockholders of the Company
at the 2009 Annual Meeting other than the election of the 2009 Nominees (as
specified herein) and the ratification of the Company’s independent registered
public accounting firm.
          (n) Notwithstanding anything to the contrary herein, at any time
between the date hereof and the 2012 Annual Meeting, (1) if TRT and its
Affiliates Beneficially Own less than 10% of the outstanding shares of Common
Stock, but 5% or more of the outstanding shares of Common Stock, TRT will be
entitled to representation on the Board of one TRT Nominee and (2) if TRT and
its Affiliates Beneficially Own less than 5% of the outstanding shares of Common
Stock, TRT will not be entitled to any representation on the Board. If TRT’s
Beneficial Ownership of Common Stock falls below the aforementioned requisite
thresholds, TRT will promptly notify the Company thereafter and will promptly
cause the appropriate number of TRT Nominees to resign.
          (o) If (1) any TRT Nominee is not elected to the Board at the 2009
Annual Meeting or, after election to the Board, thereafter is removed, resigns,
or is otherwise unable to serve as a director of the Company except pursuant to
Section 1(n); (2) any TRT Nominee is not elected to the Board at the 2010 Annual
Meeting or, after election to the Board, thereafter is removed, resigns, or is
otherwise unable to serve as a director of the Company except pursuant to
Section 1(n); or (3) any TRT Nominee is not elected to the Board at the 2011
Annual Meeting or, after election to the Board, thereafter is removed, resigns,
or is otherwise unable to serve as a director of the Company except pursuant to
Section 1(n), then (x) TRT will be entitled to appoint a non-voting advisory or
emeritus director of the Company, serving without compensation from and without
reimbursement of expenses by the Company, but otherwise having the greatest
access to personnel and information, and the greatest right to observe meetings
of the Board and meetings of Board committees, in each case as permitted by
applicable law but in no event greater than the access to personnel and
information and the right to observe such meetings that would be afforded to
such individual if he or she were a director, unless the Company is advised in
writing by its counsel that the appointee’s service as an advisory or emeritus
director would violate applicable law; provided, however, that only one such
non-voting advisory or emeritus director may serve at any time, regardless of
whether multiple TRT Nominees are not elected to the Board or are thereafter
removed, resigned or otherwise unable to serve as a director of the Company; and
(y) TRT will, in addition, be entitled to select a new designee to serve as a
director, which designee (A) will qualify as Independent and (B) will be chosen
by TRT subject to a determination by the Nominating and Corporate Governance
Committee that such designee is eligible to serve as a director under applicable
Legal Requirements, such determination to be

-8-



--------------------------------------------------------------------------------



 



made promptly, reasonably and in good faith on a basis reasonably consistent
with the Company’s evaluation of all other directors, and the Board will
promptly appoint such designee to the Board (and to the committees of the Board
on which the TRT Nominee being replaced served, provided that such designee
meets the applicable independence standards and applicable Legal Requirements
for eligibility to serve on such committee, as contemplated in this Agreement)
to serve until the next annual meeting of stockholders of the Company after such
appointment. Any such designee will be deemed a TRT Nominee for all purposes
under this Agreement and TRT agrees to cause any advisory or emeritus director
or designee appointed pursuant to this Section 1(o) to comply with all
obligations of TRT and TRT Nominees under this Agreement. The Company will take
any action necessary or appropriate to facilitate the discharge of its
obligations under this Section 1(o), including increasing the number of seats on
the Board or amending its Bylaws and its other governing documents.
          (p) The Company will invite TRT to participate in any process that may
be initiated by the Board during the term of this Agreement that seeks proposals
for the acquisition of all or substantially all of the outstanding Voting
Securities or assets of the Company; provided, that (1) the Board may choose not
to initiate any such process and, if it does commence such a process it may
discontinue the process for any reason at any time, and (2) TRT will be required
to comply with the terms and conditions generally applicable to the other
participants in any sale process.
          (q) Promptly after the execution of this Agreement, the Company will
issue a press release in the form attached hereto as Schedule C (the “Press
Release”).
          (r) Except (1) as contemplated in Section 1(a)(1), (2) to shorten the
term of its effectiveness, or (3) as approved by TRT, the Company will not amend
the A&R Rights Agreement in any manner without first submitting any such
proposed amendment to the holders of Common Stock for their approval, which
approval will be deemed to be obtained upon the affirmative vote of the holders
of a majority of the votes represented by the outstanding Common Stock then
entitled to vote generally for the election of directors.
          (s) The Company covenants and agrees that, except to the extent
required by Legal Requirements, it will not amend its existing corporate
governance guidelines or adopt new corporate governance guidelines, in each case
with the purpose or intent of discriminating unfairly against the TRT Nominees
or the rights of TRT to representation on the Board as contemplated by this
Agreement.
     Section 2. Proxy Solicitation; Voting; Company Form 8-K; TRT Schedule 13D;
Proxy and Demand.
          (a) Concurrently with the execution of this Agreement, TRT will cease,
and will cause all TRT Controlled Parties immediately to cease, any and all
efforts with respect to the Proxy Solicitation, except as provided in this
Agreement.
          (b) Subject to the Company’s compliance with Sections 1(a), 1(d)(1)
and (2), and 1(i), TRT hereby withdraws the nominations of Robert B. Rowling,
Michael J. Dickman, David W. Johnson and Mark Langdale and the related Notice.
The Company acknowledges and

-9-



--------------------------------------------------------------------------------



 



agrees that, should it fail to comply in full with Sections 1(a), 1(d)(1) and
(2), and 1(i), then such nominations of TRT will automatically, with no further
action on the part of TRT, be reinstated in full and without prejudice.
          (c) Subject to the compliance in all material respects of the Company
and the Board with their obligations under this Agreement, from the date of this
Agreement until the Termination Date, TRT will not make, and will cause each TRT
Controlled Party not to make, any objection to the election of each of the 2009
Nominees (including the TRT Nominees) at the 2009 Annual Meeting, the election
of each of the 2010 Nominees (including the TRT Nominees) at the 2010 Annual
Meeting, and the election of each of the 2011 Nominees (including the TRT
Nominees) at the 2011 Annual Meeting. TRT will, and will cause each of its
controlled Affiliates to:
               (1) vote all shares of Voting Securities that it is entitled to
vote at the 2009 Annual Meeting in favor of the election of each of the 2009
Nominees (including the TRT Nominees) at the 2009 Annual Meeting;
               (2) vote all shares of Voting Securities that it is entitled to
vote at the 2010 Annual Meeting in favor of the election of each of the 2010
Nominees (including the TRT Nominees) at the 2010 Annual Meeting;
               (3) vote all shares of Voting Securities that it is entitled to
vote at the 2011 Annual Meeting in favor of the election of each of the 2011
Nominees (including the TRT Nominees) at the 2011 Annual Meeting;
               (4) vote all shares of Voting Securities that it is entitled to
vote at the 2009 Annual Meeting, the 2010 Annual Meeting and the 2011 Annual
Meeting against any stockholder nominations for director which are not approved
and recommended by the Board for election at such meetings; and
               (5) vote all shares of Voting Securities that it is entitled to
vote at the 2009 Annual Meeting, the 2010 Annual Meeting, the 2011 Annual
Meeting and any other meeting of the Company’s stockholders between the date
hereof and the Termination Date (x) in accordance with the recommendation of the
Board on any stockholder proposal that is put to a vote of stockholders at any
such meeting and (y) in favor of any proposal made by the Company unless Rowling
(or any other TRT Nominee that is an Affiliate of TRT or any TRT Controlled
Party) has voted against such proposal in his capacity as a member of the Board;
provided, however, that TRT and its controlled Affiliates will have no
obligation pursuant to this Section 2(c) with respect to the voting of their
shares of Voting Securities to the extent necessary to participate in a
specific, pending Extraordinary Transaction proposed by a Third Party, with
respect to which TRT and its Affiliates may vote, or withhold or abstain from
voting, in their sole discretion.
          (d) The Company will promptly file with the SEC a Current Report on
Form 8-K reporting the entry into this Agreement and appending this Agreement
and the Press Release as exhibits thereto (the “8-K”); provided that the Company
will provide a draft of the 8-K to TRT in advance of filing the same with the
SEC in order to permit TRT and its counsel a reasonable

-10-



--------------------------------------------------------------------------------



 



opportunity to review and comment on the 8-K, which comments of TRT and its
counsel, to the extent the Company determines them to be reasonable and
appropriate, acting in good faith, will be incorporated into the 8-K by the
Company prior to the filing of the 8-K with the SEC. TRT will promptly file an
amendment to the Schedule 13D filed with the SEC on July 21, 2008, as amended
(the “Schedule 13D”), reporting the entry into this Agreement, amending
applicable items to conform to its obligations under this Agreement and
appending this Agreement and the Press Release as exhibits thereto.
          (e) TRT hereby withdraws its Demand, and will promptly return to the
Company or destroy, in its sole discretion, all materials and summaries or
duplicates thereof that have been delivered to TRT or its Representatives
pursuant to the Demand prior to the date of this Agreement.
          (f) TRT will promptly take all actions necessary and appropriate to
secure the entry of a final order dismissing with prejudice all claims made in
the lawsuit captioned TRT Holdings, Inc. v. Gaylord Entertainment Company, Case
Number 4320-VCL, filed by TRT in the Court of Chancery of the State of Delaware
on January 29, 2009 (the “Delaware Litigation”).
     Section 3. Standstill.
          (a) Without the prior written consent of the Board specifically
expressed in a written resolution adopted by a majority vote of the entire
Board, TRT will not, and will cause each TRT Controlled Party and each of TRT’s
and the TRT Controlled Parties’ Representatives (provided, that the restrictions
in this Section 3 will not apply to actions of Representatives not acting for or
on behalf of TRT or any TRT Controlled Party) not to, directly or indirectly, do
any of the following during the period beginning on the date of this Agreement
and continuing until the Termination Date:
               (1) acquire, offer or propose to acquire, or agree to acquire
(except by way of stock dividends or other distributions), directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person, by joining a partnership, limited
partnership, syndicate or other “group” (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or
otherwise, any Voting Securities, if, after giving effect to such acquisition,
TRT (together with all controlled Affiliates and controlled Associates of TRT)
would Beneficially Own 22% or more of the outstanding Voting Securities;
provided, however, that neither TRT nor any TRT Controlled Party will be deemed
to be in breach of this provision if the increase in the beneficial ownership of
Voting Securities to 22% or more of the outstanding Voting Securities results
from a reduction in the number of outstanding Voting Securities (provided that
after such reduction neither TRT nor any TRT Controlled Party becomes the
Beneficial Owner of any additional Voting Securities in violation of this
Section 3(a)(1) at a time when such parties Beneficially Own 22% or more of the
outstanding Voting Securities) or if the Board determines in good faith that the
accumulation by TRT or any TRT Controlled Party of Voting Securities in excess
of such 22% threshold was inadvertent (provided that TRT or the applicable TRT
Controlled Party, as the case may be, will promptly divest a sufficient number
of Voting Securities in accordance with Section 4 so that TRT or such TRT
Controlled Party would no longer Beneficially Own 22% or more of the Voting
Securities then outstanding, it being understood that for the purposes of
computing the

-11-



--------------------------------------------------------------------------------



 



Beneficial Ownership of TRT or any TRT Controlled Party at the time of any
purchase, the number of outstanding Voting Securities will be determined by the
amount of such outstanding Voting Securities reported in the latest available
Company filing with the SEC, subject to any adjustment for any stock dividends,
combinations or splits after the date of the filing and subject to adjustment to
include the number of such securities not then actually issued and outstanding
which TRT or such TRT Controlled Party would be deemed to Beneficially Own under
this Agreement pursuant to Section 11(a)(3) (but specifically excluding any
Voting Securities issued or awarded to Rowling by the Company due to his service
as a director of the Company);
               (2) engage, or in any way participate, directly or indirectly, in
any “solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the
SEC under the Exchange Act) of proxies or consents (whether or not relating to
the election or removal of directors), seek to advise, encourage, or influence
any Person with respect to the voting of any Voting Securities (including in
connection with the election of directors), in each case in opposition to a
recommendation of the Board; initiate, propose or otherwise “solicit” (as such
term is defined in Rule 14a-1(l) promulgated by the SEC under the Exchange Act)
stockholders of the Company for the approval of stockholder proposals, whether
made pursuant to Rule 14a-8 or Rule 14a-4 under the Exchange Act or otherwise,
in opposition to the recommendation of the Board; initiate or propose any
stockholder proposal, whether made pursuant to Rule 14a-8 or Rule 14a-4 under
the Exchange Act or otherwise, or otherwise seek the election or appointment to,
or representation on, or the nomination of any candidate to, the Board except as
expressly permitted by this Agreement; effect or attempt to effect the removal
of any members of the Board, excluding any TRT Nominees; or induce or attempt to
induce any other Person to initiate any such stockholder proposal; provided,
however, that nothing in this Agreement will limit the ability of TRT or any TRT
Controlled Party to issue any communication contemplated by Rule 14a-1(l)(2)(iv)
stating how TRT or such TRT Controlled Party intend to vote and the reasons
therefor with respect to any Extraordinary Transaction of any kind or nature
between the Company and any Third Party;
               (3) (x) seek, propose, or make any statements to any Third Party
with respect to, any Extraordinary Transaction, other than in connection with
any action by TRT or any TRT Controlled Party otherwise permitted by this
Section 3, or (y) acquire, offer or propose to acquire, or agree to acquire,
ownership of any of the assets, indebtedness or businesses of the Company or any
of its Affiliates other than in connection with any action by TRT or any TRT
Controlled Party otherwise permitted by this Section 3; provided, however, that
nothing in this Section (3)(a)(3) will prohibit TRT or any TRT Controlled Party
from (i) owning any Bonds that are owned by TRT or any TRT Controlled Party as
of the date of this Agreement, or (ii) acquiring or agreeing to acquire any
Bonds or other publicly traded indebtedness of the Company, unless and to the
extent all directors of the Company are restricted from acquiring or agreeing to
acquire Bonds or other publicly traded indebtedness of the Company under any
policy or agreement of the Company disclosed to the directors of the Company;
               (4) form, join, or in any way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to any Voting
Securities in connection with any “election contest” with respect to the
Company’s directors, other than a “group” that (x) includes all or some lesser
number of the Persons identified as “Reporting Persons” (or controlled
Affiliates thereof) in the Schedule 13D and the signatories to this

-12-



--------------------------------------------------------------------------------



 



Agreement and (y) does not include any other members who are not currently
identified as Reporting Persons (or controlled Affiliates thereof) or the
signatories to this Agreement;
               (5) deposit any Voting Securities in any voting trust or subject
any Voting Securities to any arrangement or agreement with respect to the voting
of any Voting Securities, except (x) as expressly set forth in this Agreement,
(y) for any such trust, arrangement or agreement solely among TRT and any TRT
Controlled Party, and (z) in connection with any action by TRT or any TRT
Controlled Party otherwise permitted by this Section 3;
               (6) make any demand to inspect the books and records of the
Company or its Subsidiaries, including pursuant to Section 220(b) of the DGCL;
               (7) publicly make any proposal (including publicly disclosing or
discussing any proposal) or enter into any understandings with a Third Party
regarding any of the foregoing, or publicly make any proposal, statement or
inquiry, or publicly disclose any intention, plan, or arrangement (whether
written or oral), in each case inconsistent with any of the foregoing, or
publicly disclose any request to amend, waive, or terminate any provision of
this Agreement;
               (8) have any discussions or communications, or enter into any
arrangements, understanding, or agreements (whether written or oral) with, or
advise, finance, assist, induce, or encourage, any Third Party either in
connection or inconsistent with any of the foregoing provisions of this
Section 3(a); or
               (9) otherwise take or cause any action inconsistent with any of
the foregoing provisions of this Section 3(a).
          (b) Notwithstanding the foregoing provisions of this Section 3, the
parties to this Agreement acknowledge and agree that:
               (1) subject to Sections 1(h) and 1(k), nothing in this Agreement
will (x) limit any actions that may be taken by any TRT Nominee acting as a
director of the Company consistent with his fiduciary duties or as otherwise
required by Legal Requirements, (y) require TRT or any Affiliate of TRT to vote
in any way on matters put to stockholders of the Company for their approval
except as expressly set forth in Section 2(c), or (z) in any way limit TRT’s,
any TRT Controlled Party’s, or any of their respective Affiliates’ ability to
privately make suggestions, recommendations, or proposals to the Company, the
Board or any of the directors of the Company;
               (2) nothing in this Agreement will (x) limit the ability of TRT
or any TRT Controlled Party to acquire, offer or propose to acquire, or agree to
acquire Voting Securities or assets of the Company in connection with a
transaction contemplated by Section 1(p), or (y) limit the ability of TRT or any
TRT Controlled Party to make an offer that meets all of the requirements of a
“Qualified Offer” (as such term is defined in the A&R Rights Agreement);
               (3) the restrictions set forth in this Section 3 will immediately
terminate and will be of no further force and effect in the event that either
(x) a publicly

-13-



--------------------------------------------------------------------------------



 



announced tender or exchange offer for Voting Securities which, when added to
the Voting Securities Beneficially Owned by the offering Person and its
Affiliates, constitute at least 51% of the Voting Securities of the Company then
outstanding, is commenced within the meaning of Rule 14d-2(a) under the Exchange
Act by any Third Party (a “Third Party Offer”), or (y) any Third Party makes a
proposal to the Company or publicly announces a proposal with a view toward the
acquisition from the Company or from other Person(s) of Voting Securities of the
Company which, when added to the Voting Securities Beneficially Owned by the
offering Person and its Affiliates, constitute at least 51% of the Voting
Securities of the Company then outstanding or the acquisition of all or
substantially all of the assets of the Company (a “Third Party Acquisition”)
and, in either such case in this clause (y), the Board undertakes material,
substantive negotiations with such Third Party or any other Third Party with a
view toward the consummation of such Third Party Acquisition or related
transaction; provided, however, that, in the event of a Third Party Offer as
described in clause (x) above, upon the date that is 90 days following the
consummation, withdrawal or expiration of such Third Party Offer, the exception
described in this Section 3(b)(3) will no longer apply and the restrictions set
forth in Section 3(a) and any restrictions set forth in this Agreement that have
been suspended will be reinstated as binding obligations of TRT and any TRT
Controlled Party in accordance with the terms of this Agreement unless TRT or
any TRT Controlled Party, prior to the expiration of such 90-day period,
commences within the meaning of Rule 14d-2(a) under the Exchange Act a tender or
exchange offer for Voting Securities which constitute at least 51% of the Voting
Securities of the Company then outstanding that are not Beneficially Owned by
TRT or any TRT Controlled Party, or otherwise makes a bona fide, fully-financed
proposal to the Company with a view toward consummating an Extraordinary
Transaction involving the acquisition of the Company or the acquisition of all
or substantially all of the outstanding Voting Securities or assets of the
Company;
               (4) nothing in this Agreement will limit the ability of TRT, any
TRT Controlled Party, or any of their respective Affiliates to vote its Voting
Securities or engage in or in any way participate, directly or indirectly, in
any “solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the
SEC under the Exchange Act) of proxies or consents relating to or in connection
with a proposed Extraordinary Transaction between the Company and any Person who
is not TRT or a TRT Controlled Party that is being submitted to a vote for the
stockholders of the Company; provided, however, that TRT and the TRT Controlled
Parties may only participate in any “solicitation” of proxies or consents
relating to or in connection with a proposed Extraordinary Transaction if
Rowling or any other TRT Nominee that is an Affiliate of TRT or any TRT
Controlled Party has voted against such proposed Extraordinary Transaction in
their capacity as members of the Board; and
               (5) notwithstanding the provisions of this Section 3(b), the
remaining terms of this Agreement will remain valid and binding obligations of
TRT, enforceable in accordance with the terms of the Agreement.
     Section 4. Dispositions of Voting Securities. Without limiting any other
remedies that may be available to the Company, if TRT or any TRT Controlled
Party acquires any Voting Securities in violation of Section 3(a)(1), it will
promptly dispose of such Voting Securities to Persons that are not Affiliates of
TRT.

-14-



--------------------------------------------------------------------------------



 



     Section 5. Representations and Warranties.
          (a) TRT represents and warrants as follows:
               (1) TRT has the power and authority to execute, deliver, and
perform this Agreement and to consummate the transactions contemplated by this
Agreement.
               (2) This Agreement has been duly and validly authorized,
executed, and delivered by TRT, constitutes a valid and binding obligation and
agreement of TRT and is enforceable against TRT in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding of law or in equity).
               (3) TRT, together with all TRT Controlled Parties, has the sole
power to vote the number of shares of Common Stock as set forth on Schedule D
and such shares of Common Stock constitute all of the Voting Securities of the
Company Beneficially Owned by TRT and the TRT Controlled Parties.
               (4) To the knowledge of TRT, each of the TRT Nominees is
Independent. TRT confirms that it has no knowledge of any fact or circumstance
that would prevent either TRT Nominee from serving as an independent director of
the Company as contemplated in Section 14 of the Bylaws.
               (5) To the knowledge of TRT, each of the TRT Nominees is
qualified to serve as a member of the Board.
          (b) The Company hereby represents and warrants as follows:
               (1) The Company has the power and authority to execute, deliver,
and perform this Agreement and to consummate the transactions contemplated by
this Agreement.
               (2) This Agreement has been duly and validly authorized,
executed, and delivered by the Company, constitutes a valid and binding
obligation and agreement of the Company and is enforceable against the Company
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding of law or in equity).
               (3) None of the actions required by the terms of this Agreement
to be taken by the Company or TRT through the Termination Date will cause a
change of control, default, event of default, or acceleration of any award or
benefit under any employee agreements or employee benefit arrangements with any
employee of the Company or any of its subsidiaries or under any other material
agreement to which the Company or any of its Affiliates is a party or by which
any of them is bound.

-15-



--------------------------------------------------------------------------------



 



               (4) The Company has (x) reviewed the information contained in the
Notice, the questionnaires submitted by the TRT Nominees, and the other
information provided by TRT and the TRT Nominees, and, (y) assuming the
completeness and accuracy of the information provided in the Notice and in the
questionnaires, determined that each of the TRT Nominees is Independent, and is
“independent” in accordance with the requirements of the Bylaws, the corporate
governance guidelines of the Company and all other applicable rules and policies
of the Company and is otherwise qualified to serve as a member of the Board.
     Section 6. Specific Performance. Each of TRT and the Company acknowledges
and agrees that irreparable injury to the other party to this Agreement would
occur in the event any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached and that such
injury would not be adequately compensable in damages. It is accordingly agreed
that TRT and the Company will each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms of this Agreement
without the posting of a bond or other security and the other party to this
Agreement will not take any action, directly or indirectly, in opposition to the
party seeking relief on the grounds that any other remedy or relief is available
at law or in equity.
     Section 7. Termination and Survival.
          (a) Except as set forth in this Section 7, the provisions of this
Agreement will terminate upon, and the parties will have no further obligations
hereunder after, the Termination Date, except as follows:
               (1) if the Termination Date is established pursuant to clause
(i), (iii) or (iv) of Section 11(a)(15), then the provisions set forth in this
Section 7, Section 6, Section 1(k), Section 9, Section 11, and Sections 13
through 18 and 20 through 24 will survive the termination of this Agreement in
accordance with their terms; or
               (2) if the Termination Date is established pursuant to clause
(ii) of Section 11(a)(15), then the provisions set forth in this Section 7,
Section 1(g), Section 1(h), Section 1(i), Section 1(j), Section 1(k), Section
1(n), Section 6, Section 9, Section 11 and Sections 13 through 18 and 20 through
24 will survive the termination of this Agreement in accordance with their
terms.
          (b) Notwithstanding the foregoing, that termination of this Agreement
will not preclude a party from bringing a claim against the other party to this
Agreement for a breach arising prior to such termination pursuant to the terms
and conditions set forth herein.
     Section 8. Press Release and Other Public Disclosures. Immediately
following the execution and delivery of this Agreement, the Company and TRT will
issue the Press Release. None of the parties to this Agreement will (a) make any
public statements (including in any filing with the SEC or any other regulatory
or governmental agency, including any stock exchange, that are inconsistent
with, or otherwise contrary to, the statements in the Press Release issued
pursuant to this Section 8; or (b) except as required by applicable law, issue
or cause the publication of any press release or other public announcement with
respect to this Agreement, without the prior written consent of the other party
to this Agreement.

-16-



--------------------------------------------------------------------------------



 



     Section 9. Release.
          (a) TRT, for itself and the TRT Controlled Parties, and the assigns
and successors, past and present, of any of the foregoing (each individually, a
“TRT Releasing Party”) does hereby expressly, absolutely and forever fully
release and discharge the Company and each Affiliate, officer, director,
stockholder, agent, employee, attorney, assign, predecessor, and successor, past
and present, of the Company (each individually, a “Company Released Party”)
from, and forever fully releases and discharges each Company Released Party of,
any and all rights, claims, warranties, demands, debts, obligations,
liabilities, costs, attorneys’ fees, expenses, suits, losses, and causes of
action (“Claims”) of any kind or nature whatsoever (including those arising
under contract, statute or common law and whether federal, state, or local in
nature), whether known or unknown, contingent or absolute, suspected or
unsuspected, arising in respect of or in connection with (1) the Proxy
Solicitation, (2) the nomination and election of directors at the 2009 Annual
Meeting, (3) the Delaware Litigation and the allegations made therein, (4) the
Demand and any issues, requests or demands related thereto, and (5) TRT or any
TRT Controlled Party being a direct or indirect holder of any Voting Securities
or other securities of the Company or any of its Affiliates at any time prior to
the date of this Agreement, or being a stockholder or holder of indebtedness of
the Company or any of its Affiliates at any time prior to the date of this
Agreement, in each case that any TRT Releasing Party ever had or owned arising
at any time prior to the date of this Agreement; provided, however, that the
foregoing release does not apply to (x) any Claim relating to the performance of
obligations under this Agreement or for breach of or to enforce this Agreement
and (y) any Claims that cannot be waived by law (the Claims referred to in
clauses (x) and (y) together, the “TRT Excluded Claims”). The Claims released
pursuant to this Section 9(a) are referred to herein as “TRT Claims.” TRT, on
behalf of itself and the TRT Releasing Parties, hereby acknowledges full and
complete satisfaction of, and irrevocably covenants to refrain from asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Company Released Party based upon any TRT
Claim. TRT represents and warrants to the Company that there has been no
assignment or other transfer of any interest in any TRT Claim and that it has
full power and right to release, waive and agree never to assert the TRT Claims.
          (b) The Company, for itself and its Affiliates, officers, directors,
assigns, agents, and successors, past and present (each individually, a “Company
Releasing Party”) does hereby expressly, absolutely and forever fully release
and discharge TRT and each Affiliate, officer, director, stockholder, agent,
employee, nominees in connection with the Proxy Solicitation, attorney, assign,
predecessor, and successor, past and present of TRT (each individually, a “TRT
Released Party”) from, and forever fully releases and discharges each TRT
Released Party of, any and all Claims of any kind or nature whatsoever
(including those arising under contract, statute or common law and whether
federal, state, or local in nature), whether known or unknown, contingent or
absolute, suspected or unsuspected, arising in respect of or in connection with
(1) the Proxy Solicitation, (2) the nomination and election of directors at the
2009 Annual Meeting, (3) the Delaware Litigation and the allegations made
therein, (4) the Demand and any issues, requests or demands related thereto, and
(5) the Schedule 13D, in each case that any Company Releasing Party ever had or
owned arising at any time prior to the date of this Agreement; provided,
however, that the foregoing release does not apply to (x) any Claim relating to
the performance of obligations under this Agreement or for breach of or to
enforce

-17-



--------------------------------------------------------------------------------



 



this Agreement and (y) any Claims that cannot be waived by law (the Claims
referred to in clauses (x) and (y) together, the “Company Excluded Claims”). The
Claims released pursuant to this Section 9(b) are referred to herein as “Company
Claims.” The Company, on behalf of itself and the Company Releasing Parties,
hereby acknowledges full and complete satisfaction of, and irrevocably covenants
to refrain from asserting any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against any TRT Released
Party based upon any Company Claim. The Company represents and warrants to TRT
that there has been no assignment or other transfer of any interest in any
Company Claim and that is has full power and right to release, waive and agree
never to assert the Company Claims.
          (c) The parties to this Agreement hereby acknowledge and agree that
the TRT Released Parties and the Company Released Parties are intended third
party beneficiaries of the provisions of this Section 9 and may take any and all
action to enforce the obligations and agreements of the releasing parties set
forth in this Section 9.
     Section 10. Non-Disparagement; Cooperation.
          (a) The Company (on its own behalf and on behalf of its
Representatives (insofar as they are acting for or on behalf of the Company or
any of its Affiliates), while they are serving as such, and on behalf of its
Affiliates and their Representatives (collectively, the “Company Group”, and,
each individually, a “member of the Company Group”)) agrees that, from the date
hereof until the Termination Date, no member of the Company Group will directly
or indirectly, individually or in concert with others, engage in any conduct or
solicit, make, or cause to be made, any statement or opinion or communicate any
information (whether oral or written) (collectively, “Conduct”) that is
calculated to or reasonably could be expected to have the effect of
(1) undermining, impugning, disparaging, or otherwise in any way reflecting
adversely or detrimentally upon any member of the TRT Group (defined below) or
any of TRT’s nominees in the Proxy Solicitation or (2) accusing or implying that
any member of the TRT Group or any of TRT’s nominees in the Proxy Solicitation
engaged in any wrongful, unlawful, or improper conduct; except, in each case,
with respect to any Company Excluded Claim. The foregoing will not apply to
(w) any good faith Conduct by any member of the Company Group in connection with
and reasonably related to any proposal, event, circumstance, or transaction
contemplated by Sections 3(b)(2)(y), 3(b)(3), and (3)(b)(4); (x) non—public oral
statements made by the Company or its executive officers or directors directly
to TRT or its Representatives, (y) any compelled testimony or production, either
by legal process, subpoena or otherwise and (z) any response to any request for
information from any governmental authority having jurisdiction over any member
of the Company Group so long as no action of any member of the Company Group
invited or suggested such request; provided, however, in the event that any
member of the Company Group is requested pursuant to, or required by, applicable
law, regulation, or legal process to testify or otherwise respond to a request
for information from any governmental authority, the Company will notify TRT
promptly (to the extent allowed by any such law, regulation or legal process) so
that TRT may seek a protective order or other appropriate remedy or, in TRT’s
sole discretion, waive compliance with the terms of this Section 10(a). In the
event that no such protective order or other remedy is obtained, or TRT waives
compliance with the terms of this Section 10(a), the member of the Company Group
will furnish only such information as it has been advised by counsel is legally
required and will

-18-



--------------------------------------------------------------------------------



 



exercise reasonable efforts to obtain reliable assurance that such information
will be accorded confidential treatment.
          (b) TRT (on its own behalf and on behalf of its respective
Representatives, insofar as they are acting for or on behalf of TRT, and on
behalf of all TRT Controlled Parties and their Representatives, insofar as they
are acting for or on behalf of any TRT Controlled Party (collectively, the “TRT
Group”, and, each individually, a “member of the TRT Group”)) agrees that, from
the date hereof until the Termination Date, no member of the TRT Group will
directly or indirectly, individually or in concert with others, engage in any
conduct or solicit, make, or cause to be made, any statement, observation or
opinion or communicate any information (whether oral or written) that is
calculated to or reasonably could be expected to have the effect of (1)
undermining, impugning, disparaging, or otherwise in any way reflecting
adversely or detrimentally upon any member of the Company Group or (2) accusing
or implying that the Company or any member of the Company Group engaged in any
wrongful, unlawful, or improper conduct; except, in each case, with respect to
any TRT Excluded Claim. The foregoing will not apply to (w) any good faith
Conduct by any member of the TRT Group in connection with and reasonably related
to any proposal, event, circumstance, or transaction contemplated by
Sections 3(b)(2)(y), 3(b)(3), and (3)(b)(4); (x) non—public oral statements made
by any member of the TRT Group directly to the Company or to the Company’s
Representatives, (y) any compelled testimony or production, either by legal
process, subpoena or otherwise and (z) any response to any request for
information from any governmental authority having jurisdiction over any member
of the TRT Group so long as no action of any member of the TRT Group invited or
suggested such request; provided, however, in the event that any member of the
TRT Group is requested pursuant to, or required by, applicable law, regulation,
or legal process to testify or otherwise respond to a request for information
from any governmental authority, TRT will notify the Company promptly (to the
extent allowed by any such law, regulation or legal process) so that the Company
may seek a protective order or other appropriate remedy or, in the Company’s
sole discretion, waive compliance with the terms of this Section 10(b). In the
event that no such protective order or other remedy is obtained, or the Company
waives compliance with the terms of this Section 10(b), the member of the TRT
Group will furnish only such information as it has been advised by counsel is
legally required and will exercise reasonable efforts to obtain reliable
assurance that such information will be accorded confidential treatment.
          (c) The Company and TRT agree, on behalf of themselves and their
controlled Affiliates, that they will cooperate reasonably and in good faith to
(1) make any filing, give any notice, and obtain any consent or approval
required from any governmental authority, judicial tribunal, or other Person,
public or private, necessary in connection with the execution, delivery, and
performance of this Agreement or the election to the Board of, and the service
on the Board by, the TRT Nominees and (2) address and resolve any legal or
regulatory issue that may arise out of or relate to the execution, delivery, or
performance of this Agreement by either party or the election to the Board of,
and service on the Board by, the TRT Nominees.
     Section 11. Construction.
          (a) As used in this Agreement the term:

-19-



--------------------------------------------------------------------------------



 



               (1) “Affiliates” has the meaning set forth in Rule 12b-2 under
the Exchange Act and will include Persons who become Affiliates of any Person
subsequent to the date hereof;
               (2) “Associates” has the meaning set forth in Rule 12b-2 under
the Exchange Act and will include Persons who become Associates of any Person
subsequent to the date hereof;
               (3) The terms “Beneficial Owner” and “Beneficially Own” will have
the same meanings as set forth in the A&R Rights Agreement;
               (4) “Bonds” means the Company’s 8% Senior Notes due November 15,
2013 and 6.75% Senior Notes due November 15, 2014;
               (5) “Confidential Information” means any nonpublic information
relating to the Company and its Affiliates’ businesses and operations that might
be of use to competitors of the Company or any of its Affiliates, or harmful to
the Company or any of its Affiliates or customers. The term “Confidential
Information” will not include information which (a) is or becomes generally
available to the public, other than as a result of a disclosure by TRT, any TRT
Controlled Party, any TRT Nominee or any Representative of any of the foregoing;
(b) was available to TRT, such TRT Controlled Party, such TRT Nominee or such
Representative on a non-confidential basis prior to its disclosure by or on
behalf of the Company or any of its Affiliates; provided that the source of such
information was not known by TRT, such TRT Controlled Party, such TRT Nominee or
such Representative, after reasonable inquiry, to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the Company or any of its Affiliates; (c) is or becomes
available to TRT, such TRT Controlled Party, such TRT Nominee or such
Representative on a non-confidential basis from a source other than the Company
or any of its Affiliates or Representatives; provided that such source was not
known by TRT, such TRT Controlled Party, such TRT Nominee or such
Representative, after reasonable inquiry, to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the Company or any of its Affiliates; or (d) is or was
independently developed or discovered by TRT, such TRT Controlled Party, such
TRT Nominee or such Representative without use of or reference to the
Confidential Information;
               (6) “Exchange” means the New York Stock Exchange or such other
principal national securities exchange on which the Company’s Common Stock is
admitted or listed for trading;
               (7) “Extraordinary Transaction” means any merger, consolidation,
business combination, tender or exchange offer, sale or purchase of a
substantial amount of assets other than in the ordinary course of business, sale
or purchase of securities, dissolution, liquidation, restructuring,
recapitalization, or similar transaction with or involving the Company or any of
its Affiliates;

-20-



--------------------------------------------------------------------------------



 



               (8) “Independent” means that a Person satisfies the requirements
for being an independent director of the Company pursuant to applicable
requirements of the Exchange and the SEC;
               (9) “Legal Requirements” means (i) rules and regulations of the
SEC, (ii) rules and regulations of the Exchange, (iii) applicable law, and
(iv) to the extent necessary, case law and statutory law with respect to
“disinterestedness”;
               (10) “Permitted Recipient” means each of Rowling, James D.
Caldwell, Michael G. Smith, Brandon Bean, Greg Crooks, and Blake Rowling (and
their successors from time to time) and any individual approved of in writing by
the General Counsel of the Company from time to time, provided that each such
person agrees to be bound to the same extent as Rowling and TRT with respect to
the obligations concerning Confidential Information under this Agreement as
though a party to this Agreement;
               (11) “Person” means any individual, partnership, corporation,
group, syndicate, trust, government or agency thereof, or any other association
or entity;
               (12) “Representative” of a Person means that Person’s directors,
officers, employees, accountants, financial advisors, legal advisors and other
agents;
               (13) “Rowling” means Robert B. Rowling, an individual residing in
the State of Texas;
               (14) “SEC” means the Securities and Exchange Commission;
               (15) “Termination Date” means the earliest to occur of (i) the
consummation of a Qualified Offer (as defined in the A&R Rights Agreement),
(ii) May 15, 2011, (iii) the date of the resignation of the last TRT Nominee
remaining on the Board pursuant to Section 1(n), or (iv) a material breach by
the Company of this Agreement that has not been cured within 30 days of written
notice of such material breach from TRT to the Company specifying in reasonable
detail the nature of such material breach; provided, however, that if the
Company notifies TRT within such 30-day period that it disputes either the
occurrence of such material breach or whether such material breach has been
cured, which notice will be in writing specifying in reasonable detail the basis
for the dispute, then the Termination Date pursuant to this clause (iv) will be
the rendering of a final arbitration award pursuant to Section 19 finding the
occurrence of such material breach and the Company’s failure to cure such
material breach within such 30-day period;
               (16) “Third Party” means any Person other than (i) TRT, any TRT
Controlled Party, the TRT Nominees, the Company, the Board or any director or
officer of the Company and (ii) legal counsel to TRT, provided, that any
discussions or other communications between TRT and its legal counsel including
with respect to matters contemplated by this Agreement will be subject to
attorney-client privilege, which privilege will not be waived;
               (17) “TRT Controlled Party” means Rowling, and any Affiliate or
Associate of TRT or Rowling over which TRT or Rowling, directly or indirectly,
exercises, or has the ability to exercise, control; and

-21-



--------------------------------------------------------------------------------



 



               (18) “Voting Securities” means the Company’s Common Stock and any
other securities of the Company entitled to vote in the election of directors,
or securities convertible into, or exercisable or exchangeable for Common Stock.
          (b) Unless the context otherwise clearly requires:
               (1) the word “or” will not be exclusive;
               (2) inclusion of items in a list will not be deemed to exclude
other similar terms;
               (3) all parties will be considered to have drafted this Agreement
together, with the benefit of counsel, and no provision will be strictly
construed against any Person by reason of having drafted such provision;
               (4) the word “include” and its derivations means to include
without limitation;
               (5) use of terms that imply gender will include all genders;
               (6) defined terms will have their meanings in the plural and
singular case;
               (7) reference to Sections, Schedules, and Exhibits, if any, is to
the Sections, Schedules, and Exhibits to this Agreement;
               (8) the headings in this Agreement are for convenience and
reference only and are not part of the substance of this Agreement;
               (9) the word “will” will not be deemed to be a mere prediction of
future occurrences; and
               (10) any provisions of this Agreement pertaining to the voting of
shares of Voting Securities will apply equally to actions to be taken without a
meeting by written consent.
     Section 12. Expenses. As promptly as practicable after the date hereof but
in no event later than March 13, 2009, the Company will reimburse TRT for
one-half of its expenses incurred in connection with the Proxy Solicitation, the
Demand, the Delaware Litigation, the preparation of this Agreement, and other
related matters, up to a maximum aggregate reimbursement of $200,000.
     Section 13. TRT Liability. TRT will be liable for any breach by any TRT
Controlled Party, any Permitted Recipient, any TRT Nominee, any non-voting
advisory or emeritus director appointed pursuant to Section 1(o) or of any
Representative of any of the foregoing of his or its obligations under this
Agreement.

-22-



--------------------------------------------------------------------------------



 



     Section 14. No Waiver; Amendment. Any waiver by any party of a breach of
any provision of this Agreement will not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions will not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. This
Agreement may be amended and the provisions of this Agreement waived only by a
written instrument duly executed by the parties or their respective successors
or assigns.
     Section 15. Successors and Assigns. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any party hereto without the
prior written consent of the other parties hereto, and any attempt to do so will
be void. Subject to the preceding sentence, all the terms and provisions of this
Agreement will inure to the benefit of and will be enforceable by the successors
and assigns of the parties hereto.
     Section 16. Entire Agreement; Amendments. This Agreement and the
confidentiality agreement, dated as of January 30, 2009 by and between TRT and
the Company, contain the entire understanding of the parties with respect to the
subject matter hereof and thereof. There are no prior written or prior or
contemporaneous oral restrictions, agreements, promises, representations,
warranties, covenants, or other undertakings other than those expressly set
forth in this Agreement and in such confidentiality agreement.
     Section 17. Notices. All notices, demands, and other communications to be
given or delivered under or by reason of the provisions of this Agreement must
be in writing and will be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt); (b) upon sending if sent by electronic
mail or facsimile, with electronic confirmation of sending, provided, however,
that a copy is sent on the same day by registered mail, return receipt
requested, in each case to the appropriate mailing and electronic mail or
facsimile addresses set forth below; (c) one day after being sent by nationally
recognized overnight carrier to the addresses set forth below; or (d) when
actually delivered if sent by any other method that results in delivery (with
written confirmation of receipt):
If to the Company:
Gaylord Entertainment Company
One Gaylord Drive
Nashville, Tennessee 37214
Attn: Carter Todd, Esq.
Facsimile: (615) 316-6544
with a copy to (which will not constitute notice):
Bass, Berry & Sims PLC
315 Deaderick Street
Suite 2700
Nashville, Tennessee 37238
Attn: F. Mitchell Walker, Jr., Esq.
Facsimile: (615) 742-2775

-23-



--------------------------------------------------------------------------------



 



If to TRT:
TRT Holdings, Inc.
600 E. Las Colinas Blvd.
Suite 1900
Irving, Texas 75039
Attn: James D. Caldwell, Esq.
          Michael G. Smith, Esq.
Facsimile: (214) 283-8501
with a copy to (which will not constitute notice):
Fulbright & Jaworski L.L.P.
2200 Ross Avenue
Suite 2800
Dallas, Texas 75201
Attn: Glen J. Hettinger
Facsimile: (214) 855-8200
     in each case, or to such other address as the Person to whom notice is
given may have previously furnished to the others in writing in the manner set
forth above.
     Section 18. Governing Law; Jurisdiction; Forum. This Agreement, and any
claims arising out of, relating to or associated with this Agreement will be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without reference to the conflict of laws principles or any other
principle that could require the application of the laws of any other
jurisdiction. Each of the parties (a) agrees that, subject to Section 19, it
will not bring any suit, action or proceeding arising out of, relating to or
associated with this Agreement in any court other than the federal or state
courts of the States of Delaware, Tennessee and Texas, (b) in the event of the
commencement of any suit, action or proceeding brought by another party to this
Agreement in one of the jurisdictions specified in the preceding clause (a),
consents to submit itself to the personal jurisdiction of the federal or state
courts in the state in which such suit, action or proceeding is brought,
(c) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, and (d) irrevocably
waives, and agrees not to assert, to the fullest extent permitted by applicable
law, that (1) the suit, action or proceeding in any such court is brought in an
inconvenient forum, (2) the venue of such suit, action or proceeding is improper
or (3) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.
     Section 19. Arbitration.
          (a) In the event that TRT alleges any material breach of this
Agreement by the Company, the determination of whether such material breach has
occurred or whether such material breach has been cured within 30 days following
written notice thereof to the Company will be made by binding arbitration as set
forth in this Section 19. Unless the parties mutually

-24-



--------------------------------------------------------------------------------



 



agree otherwise, such arbitration will be conducted in Wilmington, Delaware
under the American Arbitration Association Commercial Arbitration Rules with
Expedited Procedures in effect on the date of this Agreement, except as modified
by this Section 19. There will be a single arbitrator appointed in accordance
with Rule E-4 of the Commercial Arbitration Rules, unless the parties agree
otherwise.
          (b) There will be no substantive motions or discovery, except that the
arbitrator may authorize such discovery to the extent necessary to ensure a fair
hearing.
          (c) The arbitrator will apply the laws of the State of Delaware and
will enter a judgment only on the issues of whether a material breach of this
Agreement has occurred and, if so, whether such material breach has been cured
within 30 days following written notice thereof to the Company. The arbitrator
will not have the power to award any other remedy or judgment, including any
other remedy or judgment that could be awarded by a court of law in any court
having jurisdiction pursuant to Section 18. The award rendered by arbitration
will be final and binding upon the parties hereto, and final judgment on the
arbitration award may be entered in any court having jurisdiction pursuant to
Section 18 of this Agreement.
          (d) Each party will bear its own expenses with respect to arbitration
and the parties will share equally the fees and expenses of the American
Arbitration Association and the arbitrator.
     Section 20. Counterparts. This Agreement may be executed in counterparts,
each of which will be an original, but all of which together will constitute one
and the same Agreement.
     Section 21. No Admission. Nothing contained herein will constitute an
admission by any party of liability or wrongdoing.
     Section 22. Severability. If any provision of this Agreement or the
application of such provision to any Person or circumstance is determined by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions of this Agreement, or the application of such provision to
Persons or circumstances other than those as to which it has been held invalid
or unenforceable, will remain in full force and effect and will in no way be
affected, impaired, or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination, the parties
will negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
     Section 23. Further Assurances. Each party agrees that it will execute and
provide, at the request of the other party, any and all such other documents or
other written instruments as may be reasonably necessary to effectuate the
purposes of this Agreement.
     Section 24. Third Party Beneficiaries. Unless otherwise specifically set
forth in this Agreement, nothing contained in this Agreement will create any
rights in, or be deemed to have been executed for the benefit of, any Person
that is not a party hereto or a successor or permitted assignee of such party.

-25-



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank.]

-26-



--------------------------------------------------------------------------------



 



          GAYLORD ENTERTAINMENT COMPANY
    By:   /s/ Colin V. Reed       Name:   Colin V. Reed       Title:   Chairman
and Chief Executive Officer      TRT HOLDINGS, INC.
    By:   /s/ James D. Caldwell       Name:   James D. Caldwell      Title:  
President     

[Signature page to Settlement Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A
A&R Rights Agreement
Filed as Exhibit 4.1 to the Company’s Current Report on Form 8-K filed on March
10, 2009.

 



--------------------------------------------------------------------------------



 



Schedule B
Board/Committee Appointments
Executive Committee
Chief Executive Officer of the Company
Lead Director
Robert B. Rowling (or if not then a director of the Company, another TRT
Nominee)
Two Independent directors
Human Resources Committee
Robert B. Rowling (or if not then a director of the Company, another TRT
Nominee)
Nominating and Corporate Governance Committee
David W. Johnson, or another TRT Nominee
Conflicts Committee
Three Independent directors (excluding any TRT Nominee)

 



--------------------------------------------------------------------------------



 



Schedule C
Gaylord Entertainment Company and TRT Holdings Inc.
Settle Proxy Contest
Filed as Exhibit 99.1 to the Company’s Current Report on Form 8-K filed on March
10, 2009.

 



--------------------------------------------------------------------------------



 



Schedule D
Beneficial Ownership of Shares of Common Stock, par value $0.01 per share,
of Gaylord Entertainment Company (“Common Stock”)
     As of the date of the Settlement Agreement, TRT, together with all TRT
Controlled Parties, has the sole power to vote the number of shares of Common
Stock as set forth in the table below and such shares of Common Stock constitute
all of the Voting Securities of the Company Beneficially Owned by TRT and the
TRT Controlled Parties.

      Name   Number of Shares TRT   6,131,930

 